'



                                                                                                   -,
                                                                                                   z. mg ûsy.ep'st-
                                                                                                   .              cîe
                                                                                                                    - ),
                                                                                                                       3+
                                                                                                                        ,rl
                                                                                                                          E+'C'ourt                                                                                                                                                                                                            ,,s,
                                                                                          Fpr%:Westel-n)tkIktvfy/
                                                                                                                yàfluERK'
                                                                                                                        sLF'
                                                                                                                           Ri
                                                                                                                            o
                                                                                                                            ck
                                                                                                                             Esto
                                                                                                                                'L,v,
                                                                                                                                    scoo,..                                                                                                                                                                                    yluEo
                                                                                                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                                                                         CC1 1q 2218
               =                                     - -                                                                                             ,
                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                     ZULIAC                .- . .        .EYZUE V  .


                                                              tr.
                                                                '         -
                                                                                     .
                                                                                          1-sv-/.#// p-
                                                                                                      J&'-                                                                                                          '' ' . '''Y,'. '
                                                          .               .              q,. .,.
                                                                                                   ,
                                                                                                                    pjaqj.z:. .,. ..(:
                                                                                                                                     ;v</jd
                                                                                                                                          ..
                                                                                                                                           izjj, /o,.'
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                       .


         ...                                                                             '                          ' ...r,.. ....
                                                                                                                        ,
                                                                                                                                   ,v
                                                                                                                                    .y.
                                                                                                                                      .>
                                                                                                                                       ,yg-cyv.ù,
                                                                                                                                                lg.).
                                                                                                                                                    )),                                      .
                                                                                                                                                                                                                    ..

                                                                                                                                                                                                                                                 - ..
                                                                                                                                                                                                                                                    ...      w                                           e                                .
                                                                                                                                '       -                '                '                                                                                       *'             ' .
                                            .                                                              .                                ''                                                                                                                                                                                                 .
                                                                                                                                                                             u                                                                    . q                                         k ..
                                                                                                                                                                                                                                                     #
                                                                                                                                                                                                                         .




                                                     #1
                                                     -,r#>
                                                     .   'swf/
                                                             ew-
                                                               fl>.z.u,f
                                                                       -
                                                                       T'ai,ef'
                                                                              J,-                                               .   -
                                                                                                                                                             u
                                                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                    ,',.-
                                                                                                                                                                                                                                                        .. '                                                                    '.
                                                                                                                    iefesf/
                                                                                                                    -
                                                                                                                            ,


                                                                                                                          -x' y
                                                                                                                              FJ
                                                                                                                            n.-                                      .
                                                                                                                              s                                      .,          .
                                                 . * -yG                                                            2'*'                         *M                                  , .
                                                                                                                                                                                       Z.        ..
                                                                                                                                                                                                                                             -....
                                                                                                                                                                                                                                                 ,)... ,                                                          .. -                                        .
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                         61/1,
                                                                                             6.8 -$1(- 5-h
                                                                                                         ---. (î$.P J ; /--
                                  '
                                                                          '
                                                                          ,..            g-E-
                                                                                            ft/j;Tf                                              '   '' '
                                                                                                                                                                                                 -.                           2.ï-1
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                           -. .                                ,r
                                   .
                                            .
                                                 '
                                                              ,
                                                                  '
                                                                              x
                                                                                               .
                                                                                               .
                                                                                                                                .    !-
                                                                                                                                    . .
                                                                                                                                                                     '
                                                                                                                                                                         ,                   .              .
                                                                                                                                                                                                                    ér
                                                                                                                                                                                                                    .. UJ). ,
                                                                                                                                                                                                                            .     ,
                                                                                                                                                                                                                                  ..                       . ..


                                                                                                                                                                         '
.   ... - . ...... -- - .. ..--                                                                                                                                                                                              .           :                                                                                                 - ..
                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                            ' '
                                                           -/m.
                                                              np',v.p
                                                                    ..
                                                                     /
                                                                     .
                                                                     '/s('&'
                                                                           lt
                                                                            Jrn,i#,'
                                                                                   //?
                                                                                     '.izle
                                                                                       ky;---ezl
                                                                                               ceg-ewey zs
                                                              e Pr                                     Y jJec
                                                                                                           j /,
                                                                                                              g -j-                                                                              ,.p, .g,                                         I                                                                                            .

-                                                                tG-/l
                                                                     '5 Wf'
                                                                          R 'W---bS -v.
                                                                          .
                                                                                      Y e P r '.Z X/o r                                     -



                                                     e-
                                                      V -*zr yGy
                                                               .se. yoyyj ,
                                                                          smyjg-gy.-yujgjyt     yc,y. jj ss                                                                                                                                                                                              ,

                                                     eV
                                                      -..4.
                                                      '
                                                          e.:.
                                                             1-.my Ltal a.?' n                                                                                                               .                               .       =        ';- :î
                                                                                                                                                                                                                                             p-    'cg m
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                             'o.:
                                                                                                                                                                                                                                                                                                              .                 .
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                   ,   'e a

                                                     /n a'y
                                                      ,
                                                          -ar5-
                                                              j$e-t
                                                                  '
                                                                  r
                                                                  -ek'
                                                                     #'
                                                                      prs-
                                                                      .
                                                                         .,'' -'. ,. '
                                                                              .
                                                                                         ' .
                                                                                                   '

                                                                                                       )
                                                                                                                                                         ..                          ,
                                                                                                                                                                                         '
                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                          '                                          e                  .
                                                                                                                                                                                                                                                                                                                                                              '   '.

                                        .            1'T-04
                                                          .o-)w J #?
                                                                  .-
                                                                   '
                                                                   / Mg%.
                                                                        .-s..e.tz-
                                                                                 K--tf'fysyx--x-ié..
                                                                                                   '
                                                                                                   ec=
                                                                                                     + b Se
          -                           .- y CX/>  ,
                                                  'p-fp-eT/urY #cmzspFjrrkyc.
                                               -1G-                      *
                                                                      j xk
                                                                            e.#.
                                                                               ' ,,w,a 'y..-s
                                                                                            -
                                                                                            kx.
                                                                                              at,
                                                                                                e.
                                                                                                 m
                                                                                                 .ek.
                                                                                                   .
                                                                                                    c-         ..           >
                                                                                                                                                             - --
                                                                                                                                                             ,                                              w-'                                                   *             e -'                 .        ..
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                           .. . - .
                                                                         .



                                         XXj
                                          -.wX
                                             w/
                                              ce 2--. fYV...o LKXf s ér (kX.
                                                              .            gc. 'Xer--
                                                                                    x -I's-A rie                                                                                         -                                                         .



                                                      UjaCeec/'V/
                                                      z          y
                                                                 *j-ey
                                                                     revjguy-Wciye.   z
                                                                                      .-yj-j.-s. sv
                                                                                                  .yyey.yuy                                                                                                                                                                 ,
                                                     - L?./n .1*,enz
                                                                   ,wâic ,s
                                                                          '--jmcnn'z,t tz, .
                                                                                           -r
                                                                                            --
                                                                                             r--v
                                                                                                .Kt
                                                                                                  -
                                                                                                  œrs-p-f -. -      ....                                                                     .-


                                                       Cl no pvi w     .-
                                                                        Ja x v-mr. è os  .,yu-.zx everv-S-zcer                                                       -



                                                 ''..
                                                '%  ...zkeu.m-
                                                    t       ,
                                                            .q-my                                      --                                                        ZJIJ
                                                                                                                                                                    -.arkn
                                                                                                                                                                         ''
                                                                                                                                                                          sa2
                                                                                                                                                                            .
                                                                                                                                                                            /
                                                                                                                                                                            r
                                                                                                                                                                            '.Ijp
                                                                                                                                                                                'o/'
                                                                                                                                                                                  x-Aa
                                                                                                                                                                                    ---.
                                                                                                                                                                                       1--/v'-2@
                                                      pa p .-- .l     '
                                                                    wr .'qerX ' .,?.-am.
                                                                              - .-     ceur-l -y, e- /T ae/zcel                                                                  -                                                                                                                                              -                       -



                                                      on4, , 0-
                                                              k
                                                               :$ c <?   4e/X %L3-%qf-aae er-/-cv---xwyx
                                                                                          - -                                                .-                                                                 -       - -              -                                                                                                             .


    -          .
                    .
                              ..
                                                      %-.
                                                        c#
                                                         ..--,rgce t
                                                           )       kJ- -2 'a'n/k
                                                                               '>',of &œ
                                                                                       j
                                                                                         .-/plr.p,,è.oj/-
                                                                                                   .    &f:o'J          -                                            -- -
                                                                                                                                                                                             .                                               k                                                                         .


                                        .
                                                     oaCA.. x.y,-,
                                                      .
                                                                 .
                                                                 z-
                                                                  ùx.
                                                                    u J2
                                                                      ' z,?n+
                                                                            '- r, .,
                                                                              '
                                                                                   y..
                                                                                     :n .
                                                                                     .
                                                                                               .
                                                                                                           .
                                                                                                                                                     t
                                                                                                                                                     '
                                                                                                                                                                                                                    .,                   -                                           '
                                                                                                                                                                                                                                                                                                                                     '
                                  ,                                                                                                                          z                                                                       .                 ,.         . .                K.                  ,.                                    s'
           . .
                          (                 ..                    , ,' ,                                                .                   ..           .                                                                                                                                                        ,.       .         ..   :.
                                                                  '
                                                                                                                                                                                                                Z
                                            .
                                                     --    u          .                   ..
                                                                                            '
                                                                                                                        -                                -       -           - -                 - -        .
                                                                                                                                                                                                            -   ï       - - .--. -                    .- -        -     - --     -              - -          --    ))----).-.-.
                                                                                                                                                                                                                                                                                                                              -)--.
                                                                                                                                                                                                                                                                                                                                  i.-)
                                       Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 1 of 6 Pageid#: 18
                                                                                                    '                                   ''                        .
                                                                                        .                          .           ''                                     ''
                                                                                                                                                             -
            .                       .                                               '       (.'.'                          .
                                                                                                                                                                                                   ..
                                                            .

                                                                                    .       .        ., :
                                                                                                    :,                                                                .-                       ..

                                                                                                                                                                                                                                                      '''- '
        -                                                                                                                                                                                                                                            .      'x
                                                                                                                                                                                                                                                    :'.
                                                                                                                                                                                                                                                      çV' -*S.
                                            .                                       '                                                                                                                                                                   -



        2,'1-
            6)M -
                eA
                 -e,-%e ,
                        ;,
                         :ez:/y-fvgo-l,/..Iz
                                    -      f,à-
                                              .u-aktz
                                                    r-e-x-at
                                                           ',s
                                                             '                                                                                                                                                                                  .


                        .aI
                          J.eefcis--u
                                    s--u%A'c/-rrc: :-e-vlH ers-im ry-
                                                                    'o. l-az.l
                         XX J< . C-      J x-J cpm cs . 'f/eers -$ kva-m.
                        z
                        bcpzceet. cbnounts --,=u1In-.
                                                    v-z raxp/fif gpgae/-jz.
                                                        -                  up   u
                                                                            -ssec                                              .
                                                                                                                                .


                                                                                                                                                         .
                                                                                                                                                                                           -                    --


                         g,$.4.% -b-eu'
                                      ,.-..
                                          JJ,J ïp .y-JJ.
                                                       :ù.
                                                         e-tc-I
                                                              .
                                                              e-o-aJ,
                                                                    sJ&.-v-gcebs
                        f m fJ.44 concn s me ta œyyzs, e-x      -teè..''                                                                             .
                                                                                                                                                                   -
                                                                                                                                                                  '. ..
                                                    ,                                                                                                        #'




                         3) %ercrc.  ersj ofm/ b, k c-w--sjcw $.ev--cgtf-to
                                                                '
                        W - blooê vk1ksv ak wef/- ,k L W J .s?z xA nt       y               ;
                                                                                                              .-
                                                                                                                                                                                           a

                               ufyms'1(
                                      1re-I
                                          ;n )-fer.yu-r
                                                     y u yy yg yy y;a gyyyx.
                        ccs
                          mâ
                           --j
                             tmtrkt--
                                    îtaa                -                -  z                                                  -    n                                            .                                                          m




                                                                                                              li,-ey-e-?-s
                                                                                                              .
                                                                                                                         .eA
                                                                                                                           .'I'
                                                                                                                              JJX/ Je gk.
                                                                                                                                        t;#r.Jegf..
            :. ,
         6q wJ-,key Ak exbo-vof-PF Q
                    ,
                                                   'm. /vx
                                                        j
                                                          ttk+t:z rem Q+o.   -.-Jm u-
                                                                                   f .F.=                                                                             ,
                                                                                                                                                                           '
                                                                                                                                                                           .
                                                                                                                                                                                           .            ,,
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                     ,
         tp.ulq.yp.-j
                .
                      'u s-
                      #         géz.viàz-ta ey''r2    deg% 7 ,);-.'b-e
                                                                     .Tezutànf
                                                                             -      ,-.y-       .
                                                                                                    -


         s.cœ. e%' /o -kp-/zr-1 -w/        '
                                           #'.-M- C-lu i-- îe . aq,a84 m
                                                                    -               '.                                                                                                         .


           e-a-%'-4z.
                    J-upc:
                         '% 'bq-+' ,'
                                 -  à-/ w
                                        ' #-d#-î z-Ik : a.    v,Yell/f%.of                              . .



         p-:. Ae FeJ'e-cq'  INC.dër/.-c
                                      J'-M x--  /Xt
                                                ,
                                                   :- ''' /                     .                   -
                                                                                                                                                                                                                            ,

I JeJ,
    --e, u -4/c.-elw           .
                               ask-ry N M e--     fcrqzLwu'  s--kue 4r1J-cêvrecf.
'
         c.s c
                        '



         cmvrtpw p-cf,23,zz-27
                .
                                   1. 2,. '
                                                    kj-o.
                                                        e#e-
                                                           Jtz.. vor
                                                                      ctvg-cty
                                                                      .-)-.#-#-
                                                                               szzl-zz/-
                                                                                                                       -
                                                                                                                                                                                 Tx
                                                                                                                                                                                  m >ep-                .
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                        ,

                -
                                                                        - -             .. -              .
                                                                                                                                                         .                                         -        .
                                                                                                                                                                                                                 gyve
                -
                            Ct/?
                               W
                               .,c#e y ,-rrvkr - ,                      -   u                                                                            .                                                           .

                                .
                                        ce ' % :+ % .                                                     '
                                                                                                                       clcer<m m.
                                                                                                                           .                 .                                      grf'
                                                                                                                                                                                       r )-g.vJJ-#I'/
                                                                                                                                                                                      ..            -- -
                                                                                                              el o/: -/                                                          & ;r-,
                                                                                                                                                                                      t'
                                                                                                                                                                                       co.
                                                                                                                                                                                         :pille fz
                        p
                        f
                        .
                        -
                        1
                        ce
                        -t2
                          sb
                          t-
                           c9
                            z.
                             r-xJ.
                                 :
                                 /t
                                  z2$'k1è/?
                                          -y-yJ-eex/'el'
                                          J                         -
                                                                                                                                                 .


                                                                                                                                                                                           0- & x ./,
                                                                                                                                                                                                                 .

                                                                                                                                                                                                                            jg
                                                                                                                                                                                                                             -c
                                                                                                                                                                                                                              l-/;
                            : P%'
                                I
                                -bc ,I                                                                            ye#.
                                                                                                                     --
                                                                                                                      Clct                                                 AeKtUVJ/
                                                                                                                                                                                  '-/
                                                                                                                                                                                    e,
                                                                                                                                                                                     -/.x
                                                                                                                                                                                        -u-2-t'/
                                                                                                                                                                                               --f+
                                erv.sr.-1/
                                         -)-,,/1
                                              ',
                                               .
                                               eo.uv/
                                                    g
                                                    ',- . 656.                                                                                                                       #-32Z $5
                                                                                                                                                                                            .
                    .
                                    e. a e                  TZKT
                        er-Jfîb,é-&
                            '
                                    -.1
                                    -


                                 Avyln
                                       Ac
                                      -/   f
                                           -l,
                                       eveKe
                                        -
                                             vo
                                              t $r
                                     ''y .Lz se.
                                                 m
                                                 'r
                                                  czx
                                                    g
                                                    #'
                                                    t-gc
                                                      af
                                                        -



                                                       ,-.
                                                         l
                                                         -g
                                                          --kuy
                                                          u        -
                                                                   .
                                                            -n x.f,-js
                                                                     e
                                                                     -s
                                                        A-, kenor:5$X.
                                                                      t j
                                                                       -ctz2e
                                                                            .
                                                                            -,
                                                                             2v r
                                                                                .




                                                                      -w::J. esrccy
                                                                                                                                                                           ...                          .   #'       #   - ..   L


                    Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 2 of 6 Pageid#: 19
                                                             l
                                                             .t
                                                             ,.1/
                                                                ,
                                                                '/9;
                                                                   'uW)j'
                                                                        j.j/                                                                                                                                            . ygvgpj#'f'.,cpyy
                                                                                                                                                                                                                        ,
                                                                           fcje-s;                                            ,
                                                                                                                                                                                                               ps#J-q,
                                                                                                                                                                                                                     /JJ.
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                        f.y ,(.
                                                                                                                                                                                                                         ysj  '-rv/
                                                                                                                                                                                                                              ,   .
                                                                                                                                                                                                                                  //
                                                                                                                                                                                                                                   zct
                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                     y J;,./
                                        '                                                          '


                                                                      'q'),s' . ..y-/z
                                                                                     .'
                                                                                      /q          .
                                                                                                  x.k- .(?'
                                                                                                          M j
                                                                                                            j #
                                                                                                              'w.j.()ty
                                                                                                                      *py...'' tj.
                                                                                                                                 J
                                                                                                                                 r,jj,
                                                                                                                       e
                                                             :.#.
                                                             -
                                                             '
                                                                gV'î '
                                                                             -
                                                                              dj       'y -#4          &   .

                                                                                                                -                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                    ,

                                            .            t' r'zev '
                                                             ,
                                                             .         r,y-/:r cL-e-
                                                                             ,,
                                                                                       c/feJ'eyf-ù'IooJ..s-qzlo.ry
                                                                                                       .
                                                                                                                       'c.,:,>,e?-k#1,                                   ,
                                                                                                                                                                          .-
                                                                                                                                                                                                                                             .


                                                         1cctsk', u'
                                                                   h z&5''';P-      .1'
                                                                                      .6
                                                                                       -',..T'.
                                                                                              -''.,p. /T7.2l-un --.v-,.
                                                                                                           .
                                                                                                           ,
                                                                                                               .
                                                                                                                           #ra'.
                                                                                                                               '-  1
                                                                                                                                   -
                                                                                                                                   e
                                                                                                                                   .;'
                                                                                                                                     .       --
                                                                                                                                              -



                                                          wey-  'fà yu.-k1 ,-î4- ..-f c'e/-clmt-kt/1 waf'bF.Tvl- ,--/c'er-
                                                                                                   -
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                             . - -                             - .
                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                    - .



                                                                                                                                 .uh
                                                                                                                                                                                                                                                                                                                                     '

            -                                             R/vlev. '0.'$:)F-   s'('.
                                                                             ,'    oz/
                                                                                   '/ J
                                                                                      -.-k%    -'
                                                                                                ,
                                                                                                . af J    :- vf
                                                                                                              ':.-...
                                                                                                                   ,
                                                                                                                     ,-.
                                                                                                                       '
                                                                                                                        p4,
                                                                                                                          './'
                                                                                                                             . ù'                 .             -                                                                                                                                                                   .    ,
                                                                                                                                                                                                                                                                                                                                             .           .
                                                                                                                                                                                                                                                                                                                                                             - .
                                                                                                                                                                                                                                                                                                                                                                      .



                                                          j(-/
                                                             c'U.
                                                             ..    't/1t))f
                                                                 @#;        .
                                                                            -l.   ' .,'-
                                                                                       y.-'
                                                                                          n? Jky,u
                                                                                                 .jjjg j zryjyjays-p jjm ..
                                                                                                                   .
                                                                                                                                  'tys Cqppgp.                                                                                           r
                                                                                                                                                                                                                                                  -                                                    ..
                                                                                                                                                                                                                                                                                                                                                                              ., y
  N (-                        T Jr ,-y'    ./J-..
                                                a .vl
                                                    t.
                                                    -  -eKn e 1v ':At# /cr cc//-
                                                                 --- ,72.
                                                                                     /c'çr
                                                                                  .œ-- '            z
                                                                                                    .
                                                                                                   ,-y.=       -
                                                                                                                                                                                                                                      - - - -
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                   .                           .

 1kl.tk/
       t:.
        .           -w-;5 ç   -',z',
                                   '
                                   l
                                   htl-v /f..- I mg vcql---Ime,     .r '2 v-1.: J f            -
                                                                                               f
                                                                                               œ-,-.---                                                                                 ,            ,           .                                                                                                  ,
                                                                                                                                                                                                                                                                                                                        -           - -
                                                                                                                                                                                                                                                                                                                                                                                         ,- -
                                                                                                                                                                                                                                                                                                                                                                                         .

                à-*/>
               I.   ''
                      J .<p.
                     &.
                             -
                             $,er-.-/T .$-I .-J--x'Jt
                                .,','
                                        '
                                        .
                                                '
                                                         x--uysee. $'
                                                                    ucl u-& 2-v                -  ' -                                                                                                                                                      ,
                                                                                                                                                                                                                                                                       .



           '.... '      '
                      ,à.
                        /k
                         .
                         .
                         ,i --
                             ..j./
                                 ,
                                 .
                                 pr/)J.
                                      ,
                                      -
                                      -ppWs,;y   yg.pgj. ys,jgv,     .
                                                                     js j gjg,y 'y    .

                                                                                 -jy-gjy. y.gg......                          -   .
                                                                                                                                      ,
                                                                                                                                              .                           ..
                                                                                                                                                                              .
                                                                                                                                                                                  . .,.         .
                                                                                                                                                                                                              ,,...           .                                            . . . .. .


 ,..7L. /
 .          '
                '.jljjl-.    /y: ,
                                 .
                                 Lsc. ALCX ,t
                                            .. .
                                                  -j.z
                                                  '     ' /p/4 na u.hL,.)y
                                                     ..J&y
                                                         .  ,.-..  . ,
                                                                     .,
                                                                      .               .
                                                                                      ).
                                                                                       j
                                                                                        g.
                                                                                         ,.,,
                                                                                            y
                                                                                            )                              ,                                    ,                                                         .   $.



. .             z
                '$&            .
                                 -
                                 . a bo   .
                                          -vlyL-l--
                                                ',
                                                 .
                                                    .- w-
                                                       ) s-,f.r>ju
                                                                    vatez-
                                                                     ,'
                                                                           '-,a , mg.,gi
                                                                             .....
                                                                              y
                                                                              j,v,
                                                                                 '
                                                                                           zt:--.
                                                                                           '    r..J..o-   .           .. .                                                                                                                                    ..
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                            .-



                       èJ.
                         1,fz'
                             . '
                             -et'ét.epcy--,sck,/  u/
                                                   ='tp t'   /ht--ct:,'      '*'Z ,
                                                                               2
                                                                              - .      -,' 4527                                           .                                                          -                                                                             .

        -
               4f g.
                i
                       vf: -t-  p-
                                 ,
                                 '-f'h$.  /le .  1
                                                 't'> - uim-iv-.
                                                 s           .-          l-t'
                                                                         .  r-e-zf/s 'e - -
                     e...qL'.pp, tu'g pg.
                           $
                                              v. ... ,ter .  '
                                                                 -/
                                                                  .r.y. ,,,.(       x'p zj--s ,np
                                                                                           ,

                           InP mj''#U#t'-.4:-y' -y :Jf!?gw           -1  .
                                                                         yyjs
                                                                         .

                                                                            /,
                                                                             y.
                                                                              .ygg  vvg-.,s.:.j/x.  j.ppy                                         .-          ...
                                                                                                                                                                                                                                                                                                                                        ,

                    a9-iv'y/'   ?',t$v ': .fr''-v, w'er-u ,m
                                                           =(,                                                                                                                                                                                                                 '

                                        '
                                        :
                                                     '
                                                         .
                                                             -
                                                             Y'
                                                             -.3-b-cJ--?.fz.r.
                                                                        >           'r,p ( ,/.-/yspm f Je                                                                                                        -
                                                                                                                                                                                                                                                                           ,-
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                         .-               -                  .-




                  '  /
                     '
                     -
                     *
                     3
                     .
                     4-
                      ,
                      .
                      .
                      J
                      tw.1
                         ,..
                         m
                         - .
                           u
                           wz-l/
                               -.,
                                 -u j!.(
                                       .
                                       +
                                       e
                                       ,
                                       .
                                       u'
                                        w
                                        k'
                                         -''
                                          u r, j.,,y
                                                   ngv
                                                    .-

                                                   . y
                                                       ky , yu
                                                      ,y
                                                               j/., .
                                                              ,y
                                                                 -
                                                                         kct y:..a
                                                                                 .g.,gvayy  vjgàyeo/
                                                                                                   y-:v                                                                                                                                               .-
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                    .               -

            '1
             .   '
                                                                          yx .
                                                                             ,. ,j
                                                                                 xr
                                                                                  ,y y-  u.. ,
                                                                                             (
                                                                                             y   ..
                                                                                                  .
                                                                                                  ,,
               .% Q W.gyyp- kj.
                              x,ay jy,.
                                      p-
                                       x
                                       ruu'< jy..s.m ,jc yju
                                        '                                                                                                                           ''
                 y.
                 .        j. , ,.                                                                                                                                    .                                                                           $.
                                                                        pmj uuz-,      .w j.j ,                                                   ,
                                                                                                                                                              , .,
                                                                                                                                                                .                   .



             . ..-.w.-os-p ( -           y
                                         y   ,
                                             ;y   jjy.
                                                     j j
                                                       v y    yy w     j
                                                                       y..y-uyg         y.
                                                                                         sym
                                                                                           x/ajsygy.y y                                                                                          .
                                                                                                                                                                                                                 .        m
                                                                                                                                                                                                                                                                                                   . .


            -.       jyuy-     4gv e..          g.pw ;.
                                          yj..r.,           J g .     -..j;..   ngyl y.. .#;y  ....s,.-......
                                                                                               -                                                                                                                                                                                                                                        .                     .


                     ',
                      x
                      -'
                      '.'.
                         ,...g
                             .xw'
                                js
                                 t
                                 -
                                 j
                                 z.j
                                   Az,
                                     gjy
                                       j
                                       y.SC.                         < ',.-
                                                                     .               = > -<-,t- -aAuy 'x.''''>- --
                                                                                                                                                                          y .,q.,
                                                                                                                                                                          ,
                                                                                                                                                                                            ..



                                                                                                                                                                                                          . .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                            -w -1 ,
                                                                                                                                                                                                                              j( h
                                                                                                                                                                                                                                 y .j,.                o
                                                                                                                                                                                                                                                       .y
                                                                                                                                                                                                                                      gjj .t-gj. sm;.,,s
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                        -yy,
                                                                                                                                                                                                                                                      - .u 'w                          '               x        ,w
                                                                                                                                                                                                                                                                                                                                .       ,

                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                             - - --
                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                     j
              (z -s'-  ps.'-.gi'v
                                e
                                -.dj-..T..lgy-r
                                    .

                                                '    's    f'oo,a? .  p.d,  ..F.r-:m, ..j
                                                                                        k'.u'e...yJ''  -
                                                                                                               .I                                 y
                                                                                                                                                          -
                                                                                                                                                                                            .                                            .:''                  '                                                            -
   ''   .
              W
              ,.sec .# z-':..p'.w-r ?
                          ''

                                            ,eyb-    J.--leV   ..
                                                                L'k>.s..#nè-c              'zckt/pg/           .
                                                                                                                   ,                  ,
                                                                                                                                                                                    .

           ' m o. - a-'cœ c.    '
                                 a-n,i x,k/-rJ         '->   's mye(     -        f '-e-lecu'  #.c-        .                          .
                                                                                                                                                      .                                                                                                                                ,


        h
           t'      i
                   /
                   .'.
                     ,Jek.,
                    -'
                            -
                            j
                            ,
                            t
                            '
                            /,j
                              '
                              pp. zgv     ../g'tpovarykaj
                                                 '                   .gj  y'.Y.e.g
                                                                                ./   .'
                                                                                      /,o..
                                                                                          '
                                                                                          Ejzs.cs jp ,                                                                                                                        .


       '       V'/X, Y ae  '.lo.s
                               ,.
                                   ,
                                   .aj,,.jagy.. ,.z$-Loygjj'jg            .
                                                                         jkj
                                                                           .     j
                                                                            y-gj j
                                                                            ,     ,
                                                                                  . j,
                                                                                     :,  sQ'
                                                                                       -. g- .j,
                                                                                               jj(
                                                                                               -
                                                                                                 '5
                                                                                                  f-
                                                                                                   e oJJ/                                     .
                                                                                                                                              y
                                                                                                                                                                -
                                                                                                                                                                    t          .
                                                                                                                                                                                             -       .
                                                                                                                                                                                                         ,j          g                                                                             .
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                       j
      s ' j)...dpjyx-j'
            ''       ':
                             o;$ 'pj  u
                                      .- pg,., :.
                                             '
                                             '
                                            -'
                                                  go
                                                   yvf.(.ë   m..y(j--j
                                                                     ;,,/sg ,.b w-.gu..g.
    .       àjy'  .pe.v4y.ax .'ejpy jw,r'
                               ..

                               .
                                         /j1
                                         . uy.
                                            .
                                              nï
                                               '
                                               .,j,..j.    gxg.    ,
                                                                   .y    f/;..u.
                                                                            -      (.
                                                                                    'y..&.1,gj ,
                                                                                               :gs .. ..                                                       - - .                                      ..



                      yj.,.t.,.
                              k,
                               ..y,.p,
                                     ..q.yyy.. ,
                                               y,;
                                                .     .s,yms.
                               ,.                                .                             ,

       j..
         ) lx 'Qp y'
                                                         ,
                                                           .yy
                                                           ,  oyg g.   ,yy yy y.p vy
            '

                               'I
                                    .-
                                    '
                                                  :              ,
                                                                 (
                                                                 :
                                                                 ;p
                                                                  4
                                                                  ryj1
                                                                   '
                                                                  j'
                                                                     #
                                                                     .,
                                                                     .
                                                                      t
                                                                      r
                                                                      !;!
                                                                        r
                                                                        -
                                                                        j;
                                                                         r
                                                                         ,
                                                                         ;
                                                                         -
                                                                         , -: .
                                                                              :.
                                                                               -
                                                                               '
                                                                               ïï
                                                                               -î
                                                                                s
                                                                                '
                                                                                -.'
                                                                                  -
                                                                                  î
                                                                                  -.
                                                                                   115
                                                                                     1
                                                                                     7
                                                                                     '                 '
                                                                                                                                                                                        '
                                                                                                                                                                                    , -,.-               .
                                                                                                                                                                                                               .-'
                                                                                                                                                                                                               .
                                                                                                                                                                                                                 -   )'
                                                                                                                                                                                                                      -.'-'
                                                                                                                                                                                                                          -'.
                                                                                                                                                                                                                            --
                                                                                                                                                                                                                              .


                                                                                                                                                                                                                             k-.,. -                                           ,..
                                                                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                                                                       . --
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                                                                       . -- .
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                    :.,
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            .- .-
                                                                                                                                                                                                                                                                                                                                                ,-,.
                                                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                                                                                                                              !

                     .
                                        '                                             .
                                                                                                   ..-
                                                                                                       ,       .                                                    ,.
                                                                                                                                                                      .                              .
                                                                                                                                                                                                          -
                                                                                                                                                                                                                 :;
                                                                                                                                                                                                                      w
                                                                                                                                                                                                                          d
                                                                                                                                                                                                                          jf
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           p
                                                                                                                                                                                                                           j
                                                                                                                                                                                                                           r .'.  '          .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                       .$ '
                                                                                                                                                                                                                                                                          . ..
                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                        '               ..
                                                                                                                                                                                                                                                                                                                                            j   w             k
                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                     ..           .. .                                                             .                            .                .




                           Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 3 of 6 Pageid#: 20
'
                                                         %.           :                                                                                                                                                                                                                                   '
                                    ) ' . . x%:*. 'v .                                     ''                                                                                                                                                                                                                                                          . xu
                                               ,                                   .   q                                                                                                                                                                                                                                    .,



                                                                                                                                                                                                                                                                      1'
                                                                                               .       #.       ,                                                                                                                                             - , *.
                                           .                                                                                      't                                                                                                                          ..                                                                                                                                               v  ;w
                                                                                                                                      )
                                                                                                                                      :                                                                                                                           .                    f
                                                                                                                                                                                                                                                                                       i                                                                                                                      .             m
                                                                                                                                                                                                                                                                                                                                                                                                              r


                                               km fg .-g-.'i
                                                '
                                                        .
                                                           ...t xz.
                                                             'e   ''n
                                                                     .
                                                                     r
                                                                     ...
                                                                       c.z,:*e à ;
                                                                             VA  */-.
                                                                                    'F
                                                                                     ''-.
                                                                                        e. '
                                                                                           .
                                                                                           =ç
                                                                                            -*'
                                                                                            2  na
                                                                                               'W''  œ6'e
                                                                                                  l*W'
                                                                                                     '  *'
                                                                                                         .7( W0
                                                                                                           W''%* .
                                                                                                                 *W- '*a
                                                                                                                   XGW
                                                                                                                    .   V #)
                                                                                                                       *'
                                                                                                                       .   YYj
                                                                                                                          XY'Wa
                                                                                                                              */
                                                                                                                               F  .                       *'
                                                                                                                                                                    .
                                                                                                                                                                        .                                                           ;
                                                                                                                                                                                                                                                                                                                                                                                                                           --

                                                tw
                                                 %
                                                 k-ca-/l
                                                       #
                                                        ''
                                                         b
                                                       .''
                                                          è-
                                                         .'
                                                         w
                                                            -kw-elto'g'm'/ic-(
                                                           kk j. ,           o
                                                                             .
                                                                              ,l
                                                                               .qvqy2
                                                                             :j,..
                                                                                    '
                                                                                    '
                                                                                    -
                                                                                     a:.w
                                                                                    xwg z
                                                                                         e
                                                                                        ',
                                                                                       ..
                                                                                          z.
                                                                                           'Jck g'
                                                                                           -
                                                                                         'u so
                                                                                                 /cr zp''c
                                                                                                         .,
                                                                                                          f
                                                                                                          '
                                                                                                          e
                                                                                                          .
                                                                                                          ,
                                            W/--  yis-          - . .              ,
                                                                                          yuj
                                                                                            t-oyr ,                                                                                                                                                               .                    ..
                                                                                                                                                                                                                                                                                                      . -
                                                                                                                                                                                                                                                                                                                                  ;.
                                            ks/ttb'
                                            .     L.
                                                   r.-.
                                                      -
                                                      '
                                                      .. '
                                                         /% ..Q.J--e.-
                                                       /./                    vvxt
                                                                     ).J-J-J ..
                                                                      '

                                                                                 m'
                                                                                  a.Y b.p tp..g.se #, . -- --..                                                                                                                 .. -
                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                       -   ,.
                                                                                                                                                                                                                                                                                            ,


                                                                                                                                                                                                                                                                                                                                              .

                                                Q%' .
                                                    ,,- /, ezp mf.excessyp.ua'e-.6-ypy..,m).,
                                                                                            .,5,pJ-,=..my
                                                                                                        yk-                               -

          ,
                                                'tcvê-jw/%
                                                         n' (
                                                            -
                                                            :.
                                                             ,',
                                                               ...,' LCV ':?.
                                                                            ;.
                                                                             '
                                                                             -
                                                                             .) g
                                                                                '
                                                                                .
                                                                                '
                                                                                ,-w.
                                                                                   -gjjva
                                                                                       jjh /p..!    y-......                                                                                                                                                                                                                                                                                  .           - . .. .- . .- - . .



                                               ctI'
                                                  /,oj-
                                                     -..(j
                                                         p-g
                                                           .'jk# ,.
                                                                  -
                                                                      %
                                                                      .e.js.  .
                                                                              $?.
                                                                              -  p.'oyy...
                                                                                         :14/- ..('
                                                                                                  t.
                                                                                                   y#
                                                                                                    '.,y ..-:
                                                                                                            p.
                                                                                                            .
                                                                                                             #....                        ,
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                              . ..                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                       .   .




                      .
                          '' ..'
                           ..
                                 .,,            ' er ani r
                                                -

                                                   -.ï
                                                         'A
                                                          ' -y-.,.-'
                                                                  --- --
                                                                       .
                                                                           ''/. e lfv nL%/J cs---.f
                                                                   -T.+.fk c           '
                                                                                           .
                                                                                               .
                                                                                                         '  .
                                                                                                                -

                                                                                                                 , j
                                                                                                                    '

                                                                                                                                  .
                                                                                                                                          ..
                                                                                                                                                                            -
                                                                                                                                                                                                                  -.....        ,..         .-
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                 .-           . -..
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                   .                  .       --
                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                          -   -
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                           ,. .
                                                                                                                                                                                                                                                                                                                                                                                                                                .


                                                 ' se -pt #
                                                          -snf :e/-e-n 2- cu/g e e >- p-f'//   ,
                                                                                               .rep
     ''                        -,                                                                                             .                                                                                                                                                .                                                                       .

                                              A --      '
                                                                  ..
                                                                                                   -                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                          .- -              -                     -


                                            *'
                                             I /,  ye e e e-u k''              '.-uoF.
                                                                . xlfter. C-lopn     '
                                                                                     I 2JlF /'7 #                                     -
                                                                                                                                      -       -                                                                    -                                                                         .
                                                                                                                                                                                                                                                                                                      .




                           1-
                                                         c% $-e-
                                                         '
                                                               ,2-
                                                                 2 17-/î,:
                                                                         .p,,
                                                                            '
                                                                            JJ=.14.
                                                                                  ,îu-
                                                                                     y,.
                                                                                       ,
                                                                                       .,j
                                                                                           el lkw w.tJ
                                                                                                     .uj.1 2 9q'/,?,
                                                                                                                *
                                                                                                                   .      h                   .
                                                                                                                                              '       .
                                                                                                                                                                    <                                                  e.
                                                                                                                                                                                                                       ''ï .'                                                                                           '
                                                                                                                                                                                                                                                                                                                            '-                                                                                    a
                           I                                                                                                  .                                                                                                         i: .-                     ....$            ....                                 .t                            x
                                            ,                         .                                                                                    . .                                               ,
                                                                                                                                                                                                             .                                                s                                                                                                     .


           ' ..-.-:'.j.v@j gy                                                                               ..                                        .
                                                                                                                                                      < j                                   ; .p
              :           ..                                                                                                                                                                             -


                                                                      ,jayujja. .pjkjppg,j.r           j k ,& .
                                                                                                           j..k. p-
                                                                                                                                                                                                ..

                                               .
                                                ,
                                                          $yyg.,j
                                                                yj
                                                                 ..j
                                                                   .yT.                    y
                                                                                           j:. pv . y:'p,t
                                                                                                        .
                                                                                                         .y/                                                                            .

                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                 .y

                                                                                                                                                                                                                                                                                                                                                            j.
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                        . v



                                                U
                                                ez'
                                                  Uo-.-
                                                      ,
                                                      Y.
                                                       e--àz
                                                           '.
                                                            -,
                                                             -/V . ,' s-L:v,$-% aC'
                                                                               ï
                                                                                          ., 'e sxe-  c.J& -J       r,.
                                                                                                                      ,
                                                                                                                      .-,-                    ,                                                      -
                                                                                                                                                                                                                                    -                                                                                                                                       - - - - - - -                                           - - .


                                                 XPl'j.&W..
                                                          g.#'.Wp,Cg.  gay . yo y. :  g%so .Q.
                                                                                       . .
                                                                                               .
                                                                                               w;
                                                                                                ..,.;
                                                                                                    .p. pp.         . ,                                                                                                             -                 .                            ,                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                            ,



                                               M.pvoL'p z.''r.. #;-ea'  hjp
                                                                          $
                                                                          '( j.:.x ys                           t
          . .     :                   .

                                                                          l
                                                                                       k,,1-'..
                                                                                              '.
                                                                                               -'
                                                                                               '
                                                                                            ...-=nrt T  ,y./.en         . w . .. ... ..:                            .
                                                                                                                                                                                        b
                                                                                                                                                                                                         -                              .                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                      -       -


                  -
                                    f-uj, J.,T, .,.
                                                . k,yus. ve n ,np.., pvp .yqa,'.p
                                                        ='
                                                                                   .y.p/
                                                                                       .
                                                                                       y
                                                                                       j-.'
                                                                                          (jL-kklx                                                                      .
                                                                                                                                                                            .
                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                      %
                                                                                                                                                                                                                                                                                                  .

                                     p  e 1
                                          - t
                                            x
                                   C ji F'.= .,                           11 cee kJ1-.my=5-f-4-g.
                                                                                                l(-
                                                  .''   , - J -,
                                                    ,'-ess     unjf
                                                                  ozs-
                                                                    , .zë-     -                       ,,
                                                                                                                         j                        .            ..                                                       -
                                                                                                                                                                                                                                                      .           -                                       .                                                                 -           q

    -.                             ;
                                   - c -K )
                                            v'a
                                                j
                                                -covt ios.cx  'œz'
                                                                 .,$'.-t'
                                                                        -'b-.
                                                                            ei-n
                                                                               .
                                                                               ,bz
                                                                                 .ybkao.-ub
                                                                                          .xf z//
                                                                                               .h n pr e- --
                                                                                                z                       - .                                                                                                                                                                                                                                                                               .



                               ,,. e4,?n,
                                        yut
                                        -   '
                                            s.ùts% f  .I
                                                       oke'# ct-6--
                                                                  ,'
                                                                   lC-/1&
                                                                        .y-.n-c-
                                                                               fqbr
                                                                               .
                                                                                  w!-. ,:,2êwl-v-//b .-n-
                      . --
                         ,
                               --   t--.                              '.. j
                                                                               .                                . .-
                                                                                                                    -         ;''
                                                                                                                                .                                               ?!. -'
                                                                                                                                                                                .                                               è
                                                                                                                                                                                                                                ' -                                    ' '.            .
                                                                                                                                                                                                                                                                                          .- '
                                                                                                                                                                                                                                                                                             '-           . .           -2.               n . --                 '.
                                           . .                             ,                       -.                   :5-      .                                                                                              ..                                                                                                                                                                            -        .




   3.J
     .. .A,''gp ,- ,    %e..,y1
                              Jyj'
                                 4s.-c
                                    ;-  je'/'t
                                             eg2.j/* ..j
           .

.
CX.' '     u%           d r-  ,  .                     ....3..     . .
                                                             1 .-tt1-   :gj-s...,
                                                                                zyjygh-,j                                                                                                                                                   . .
                                                                                                                                                                                                                                              .                                                           .


    '    J,
          .
           . .s ,y.#
           '       '.).vvgsutjl...a. t
                                     -u.
                                       tz
                                        ' a.'.Q.0f,j u..       gj,..,yy..jp(g/.gv                           ,..                                                                                                                                                            .



                                                                            yyyr g
                                                                                 ..xs(/                                                                                                                                                                                    ..                                                                     ..
                                                                         y
                                                                         j
       .
       '
       , 'J&'c. . /'//'#e ' ere.1'4
                                . ...,                                                 syw
                                                                                        -.v ,
                                                                                                            y
                                                                                                                                                      p. ,                                           .
                                                                                                                                                                                                             -.
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                      ..


                                                                                                                                                                                                                                                          FJ# ;
                                                                                                                                                                                                                                                              ' h-h
                                                                                                                                                                                                                                                              .   l
                                                                                                                                                                                                                                                                  +-/
                                                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                                                      ,            ,                                                  .
                                                                                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                    .


                                                1....
                                                '   ,:.luâ.
                                                          zû-.
                                                             ,
                                                             - , yf''n/
                                                                      J
                                                                      qj,,y-
                                                                           e.,<,Ay -r.
                                                                                     e.
                                                                                      r.-...m.
                                                                                            ,-.ymy
                                                                                                 ,yya-g                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                       ,

                                                    o1
                                                     ..'kK.I -r
                                                              -j
                                                              .                                                 . -       =                                             ,, oxU -
                                                                                                                                                                               loy,
                                                                                                                                                                                  /,àesdwws
                                                                                                                                                                                        - zê5
                                                                                                                                                                                            ,
                                                                                                                                                                                            'e-ci
                                                                                                                                                                                                t
                                                                                                                                                                                                -ect#'.J Ae                                                                                                                                   ,


                                            ola.qa
                                                 .J,.
                                                    Jv-'a.L1#.>
                                                              ',p?-zatte-m.-;Uc.= e-'pzky z.
                                                                                           cw J-/uc+ ,z-:v
                                            - @L  'k . ,#'.>'..p,2
                                                                 .:-gn#$e,r,wy'à/.% AF,Iz
                                                                                        ' : .1
                                                                                             -se pi'
                                                                                                   - -jj.
                                                                                   '
                                                        -'        ' .                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                -

                                               :                           ,
                                                                                                   .                                                                                                 .                                                .                                                                           v           :y           .C
                                                                                                                                                                                                                                                                                                                                                            .                                                     .

                                                      f:
                                             accr,r-er.
                                                .
                                                '
                                                        .evtcu-.v'A ey 'Jr
                                                                         '
                                                                           qye'
                                                                              .'
                                                                               >me ,fé-        2.î unrl
                                                                                            be ,   .
                                                                                                   .
                                                                                                        s- , #>J  z4 ,.  '
                                                                                                                                                  .                                 .
                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                -                                                                                     .


                                                                     pu+ .'' :-cn#,e'.,e'y.t.
                                                                                           ',yt, '                                                                                                   .

                                            lw alt
                                                 '
                                                 s.eve:. ,  .y
                                                             t
                                                             -
                                                             '-
                                                              h'
                                                               -'
                                                                F.,ek/                         a-&-v.//
                                                                                                      J
                                                                                                      '.ezfz/e
                                                                                                             's--f'
                                                                                                                  p
                                                                                                                  vz--.
                                                                                                                      '.                                                                                                                                                               ,
                                                                                                                                                                                            -                     .                                                             .- ....- .                                                                                                                             .



                                            #j1r Jx-&uay p
                                                         .
                                                         $-j.o..:.jyo. ss,,yj)sy..,.s ..yyasgyss u .y                                                                                                                                                                                                                                                                   .
                                                                                               ,                              .
                                                         (                                                                                            .                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                        ,

                                            oc#.',Jl'-1î x'#'ï    2. n= ew.
                                                             .ï'J J-
                                                             '            wey j
                                                                              wx c-t-eyy...
                                                                                          y-y-sy .              -
                                                                                                                                                                                ..      ,,
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                             .




                                     Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 4 of 6 Pageid#: 21
'
W'.wU.UAJX *S N          e-j .'
   2
   d:/f   - ,r  ;
                ' 11
                   :T;.    .
    l.uy:-k-. rlhl ., .. $d
     r'
      sj.
        . p            .
                       .   l

    ..
       ..
        1'
    Je?jpqj
        z
                 .
                                               ,
                                               . .
                                               ?-
                                                   j
                                                   , <:q
                                                   ' knz t      .
                                                                    $
                                                                                                                                   %
 f
 ; .ï
.1
 E  !        . u.
                      =
                     -.
                      --:')
 '
 l
 u' tk
  . F
     .
     ;
     $  !-...4
     1. ,    -. &
                a...
        X %.
           j.
            5d,%fk.5
                   A                                                                       '
            '
            h(
            . y-
               .
               ,:. '.
                    :
                    l
                    '
                    j.'
                      l
                      -
                      i..
                        'd
                         :
                         '
                         !:
             i,' . ,z !!.c;
             t                                                                                      -
                ;i '
            /z;j.
                .
                :
                :
                .
                '
                ..
                 '
                 g
                 *
                 .
                 -.
                  ,
                  $
                  j
                  k
                  :
                  '#'
                  ( j'.
                    ..
                     Jl
                      '
                      (
                      .
                      ;u-fj
                      '   2
                          1                                                            .a
                                                                                        h=x..
                                                                                        '   .,-.'-.e    '
        # /::#
        .
     . 7.
             . .y
                =. )
                   !,v
                     r..                                                                   . ...
    a/ ..
          +7.x,'.(   '                              '                   .                   >                       ,..
    1
    : l)
    2 l;
                 ..           . .:-                                                                             .
                                                                                                                    ..
    sr.,.%'oq
        .   x-
               y;.p
               '1.
                   t.
                   .
             1 x .&,
                     '..
                       jt  j
                    f.',t.. o
                           .
                              .
                            l'.
                                    u          .
                                                                                                   *N
                                                                                                   '
                                                                                                            .
                           'z.q
                              ..
                              ;... '
                          .
            .              f
                          ..
                                 7 !'tJ,                                             <
                           .,i.
                           '  '.A .                                         .
                 -' :
                 l'%;
                    :j
                     r%
                     ..
                       j;
                        c (t
                           '!
                            '
                          -.:
                         o. ;j
                            .y
                             .. .
                                    #î.;'
                                      J
                                    ,z,, .
                                       .
                                                       .                    .               ' . '
                                                                                              . I
                  ï* 6  l ..x.
                             w.
                              z..ew(x
                               .
                                       .:  .                                           .
                  .
                  ,.   %J..
                          : Q
                            .
                            rz
                             $
                             ..
                              ,e
                               '
                               l
                               J ...
                                 ,
                                  z  j
                                     ,
                                     c-
                                       .
                                       .
                                        ..                                      Aj               q .w..
                  yG
                  ' ..-.j
                        .,-
                        s   7I
                            ,t !
                               .:j.   .-
                                      j                                                          % N .
                   A
                   rx
                        o
                        ik
                        ,   '*
                             '
                             y
                             ,Jl.
                        ..x1, .,
                                  %'pi.ê.                                       .
                                                                                    .u<
                                                                                      V
                   i
                   u'.
                     #.p
                      . 4L  ,..'.T   :
                                     I.*.
                                        !                                   .                  .c
                                                                                                -< .
                                                                                                   ,
                     .rl. ,.
                     . .I   .f..
                               (:
                                e: .                                                 *.h
                                                                                       .-.N
                                                                                          .
                     L'  ). 'f '%î
                                 * I'                                                     '                 .
                     uL1-h
                       's  q
                           '>
                            '
                            i.'j,
                                ..                                                -                                   r
                     l- f
                        'J
                         j1-
                           *.4
                             ,v.-
                             ).j.                                               l
                                                                                ht
                                                                                 ..w       --'              ' .'. .
                      >-,                          ,:
                                                    .'
                                                     ..                                                                  .
                      ,
                      ..
                      n-q
                        )G'
                          m v;.(s
                          .y,
                                ,.
                                .                                           .<Q: -                          e .x
                      i
                      v.t'.1r '
                              i1
                               .'..
                               '
            .         ivr1 > j p*. ;                                                                        .w...-
                       -
                       ,z -l jà
                              s
                         .;J ,<g
                               j
                               r6)
                                 '
                                 qL
                                  ':                                        . '
                                                                              .
                      z
                      -,.i ;i 4,
                               . . w                                                        ,               f
                                                                                                            l::
        V
        /
        ,;;
          -
          '$à'
            &-
             ,
             !
             (
             kt:                                                        .            ,. '
                                                                                        ,
                                                                                        k
                                                                                        h,.                          ,
    .A -u...                                                                                        e       '
                                                                                                             %
     Nh   J- .
          % .                                                                                               . .
        W5                                                                                                                   --
                                                                                                                               t
                                                                                                                               .
                      X<                                                                                                      '(7)
        N<                                                 .
                                                                                                                               jr:
                                                                                                                                 lr
                                                                                                                                  '
        'œ w                                                    o
    .
                               %                       < G.
'
'
            - w .>.--
                   -
                      -                                <                                                                       I
    .
                    , *>
                > > A  <
                                                                                                                               UH '
        '
        J
                z ka n                                                                                                         (
                                                                                                                               7G  .
                  1
                    K.                                         c
                                                               ..                                                              g.v t
                                                                                                                                   l .
        .                          w
                               .   V       .       ' 6- <. '
                                                   . .                                                                         (.
j. .<
    K. . %                                             .% '
                                                                    .

jh-




                                                               Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 5 of 6 Pageid#: 22
Case 7:18-cv-00499-NKM-JCH Document 5 Filed 10/29/18 Page 6 of 6 Pageid#: 23
